Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/19 was/were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 6, 10, and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 3 and 9-12 is/are rejected.  Claim(s) 3 state(s) the limitation “hub arrival time” and claim 9 states “hub transportation hub property” and “transportation hub check points.”  Thus claim(s) 3 and 9 is/are indefinite because it is unclear what hub arrival time or transportation hub check points means as noted by based on broadest reasonable interpretation of instant specification [003, 013, 015] where the transportation hub is not defined, where the arrival time refers to passenger arrival, and thus it is unclear what the hub arrival time refers to and [003, 014-15] where checkpoints are verified but are not transportation hub checkpoints.  Appropriate correction/clarification is required.  Claim(s) 10-12 is/are rejected because they depend on claim(s) 9.

Claim(s) 6 is/are rejected.  Claim 4 recites the limitation “in response to receiving the user login, being programmed with instructions to compare the received user login to stored user logins associated with the stored user profiles.”  There is insufficient antecedent basis for the bolded portion of the limitation in the claim.  Appropriate correction/clarification is required.

Claim(s) 10 and 11 is/are rejected.  Claim(s) 10 and 11 state(s) the limitation “of claim 1” and “of claim 7.”  Thus claim(s) 10 and 11 is/are indefinite because it is unclear if the claims depend on claim 9 or claim 1 (for claim 10) or claim 9 or claim 7 (for claim 7).  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 9 as drafted, is/are a process (claim(s) 1 and 9 recites a series of steps) that, under its broadest reasonable interpretation, is an abstract idea directed to concierge transportation services.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: (a) a software;
(b) a cloud; and
(c) a mobile electronic.

(b) scheduling concierge services between concierge service providers, travelers and their guardians;
(c) informing concierge service providers of traveler's arrival at the transportation hub automatically;
(d) notifying guardians of traveller's location on the hub transportation hub property automatically;
(e) obtaining digital evidence of traveller's safety within transportation hub check points; and 
(f) sending digital evidence of traveller's safety within transportation hub check points to guardians.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations).
The additional elements unencompassed by the abstract idea include (a) a software application; (b) a 
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [Fig. 1 item dispatch computer, Fig. 3 item 12 cloud network functions]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoham et al. (US 2017/0365030 A1).

Regarding claim 1, Shoham teaches a mobile transportation hub concierge service comprising:
(a) a software application;
(b) a 
(c) a mobile electronic device [for the limitations above, see at least [0034, 0050] for a cloud network or cloud server; [0085] mobile device 120B; Fig. 5, 6A, and 6B and [0035, 0097, 0103] for a user interface on a client device thus a software application].

Regarding claim 2, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the softvare application operating on the mobile electronic device [see at least [0085] mobile device 120B; Fig. 5, 6A, and 6B and [0035, 0097, 0103] for a user interface on a client device thus a software application].

Regarding claim 5, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the software application including instructions for a user login, entered into a mobile electronic device running the application program, to be transmitted from the mobile electronic device to the cloud network [see at least [0034, 0050] for a cloud network or cloud server; [0085] mobile device 120B; Fig. 5, 6A, and 6B and [0035, 0097, 0103] for a user interface on a client device thus a software application; [0140] verify user via login information].

Regarding claim 7, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the mobile device including a GPS component configured to transmit its location, as determined by the GPS component, to the cloud network [see at least [0040, 0046] gps on mobile device; [0124] transmit location information from a user device to server; [0034, 0050] for a cloud network or cloud server].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 3-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Khan et al. (US 2017/0127215 A1).

Regarding claim 3, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the cloud network configured to store profiles of users, said profiles including traveler information, hub arrival time and travel itinerary [the limitation is interpreted based on broadest reasonable interpretation of instant specification [003, 013, 015] where the transportation hub is not defined, where the arrival time refers to passenger arrival, and thus it is unclear what the hub arrival time refers to,
then see at least [0032] user accounts including profile information of driver and passenger, ride history, start point and destination (travel itinerary), time of pick-up (hub arrival time), etc].

Shoham doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Khan teaches a guardians contact information [see at least [0060] for rider and supervisor of ride; [0066] contact information of supervisor of rider].
the limitation(s) above as disclosed by Khan.  Doing so would improve Shoham’s rideshare by implementing safety measures [see at least Khan Figs. 8-21 and [0040-0041] ].

Regarding claim 4, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the cloud network having algorithms to perform actions.

Shoham doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Khan teaches perform automatic notification operations among travellers, concierge service providers and guardians [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013, 0015] as notify (not automatically) travellers, concierge service providers and guardians,
then see at least [0049] for notification rules; [0057, 0061, 0095] notify traveler; [0060] notify driver such as controls 66, 68; [0077] notify user or supervisor (guardian) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoham with Khan to include the limitation(s) above as disclosed by Khan.  Doing so would improve Shoham’s rideshare by implementing safety measures [see at least Khan Figs. 8-21 and [0040-0041] ].

Regarding claim 6, Shoham teaches the mobile transportation hub concierge service of claim 1 wherein the cloud network, in response to receiving the user login, being programmed with instructions to compare the received user login to stored user logins associated with the stored user profiles, and if the received user login matches one of the stored user logins, to perform an action [see at least [0034, 0050] for a cloud network or cloud server; [0085] mobile device 120B; Fig. 5, 6A, and 6B and [0035, 0097, 0103] for a user interface on a client device thus a software application; [0140] verify user via login information] and user profile information from the corresponding stored customer profile [see at least [0032] user accounts including profile information of driver and passenger, ride history, start point and destination (travel itinerary), time of pick-up (hub arrival time), etc].

Shoham doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Khan teaches transmit user information to the mobile electronic device and to concierge and guardians' mobile devices [based on the 112 rejection above where it is unclear which user data is being transmitted the limitation is interpreted as transmit data to guardian’s mobile device as noted in Fig. 1 of instant application,
then see at least Fig. 5-6 and [0061] for send driver name (stored profile information) to mobile device which is guardian device.

Regarding claim 8, Shoham teaches the mobile transportation hub concierge service of claim 1 as well as the cloud network.

wherein the mobile device including a camera component configured to transmit images, taken by the camera component and transmitting said images to the network and accessible by guardians' mobile devices [see at least [0083] for driver device a) takes images of passenger and b) sends images to server, then server sends images to user designated by driver; [0060] for rider and supervisor of ride; [0066] contact information of supervisor of rider].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoham with Khan to include the limitation(s) above as disclosed by Khan.  Doing so would improve Shoham’s rideshare by implementing safety measures [see at least Khan Figs. 8-21 and [0040-0041] ].

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0127215 A1) in view of Shoham and Gao et al. (WO 2021073573 A1).

Regarding claim 9, Khan teaches a method for enhancing concierge service, the method including the following steps:
 (b) scheduling concierge services between concierge service providers, travelers and their guardians [see at least [0060] a supervisor schedules service a) to be performed by a driver b) for a child];
 (d) notifying guardians of traveller's location on the hub transportation hub property automatically [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013, 0015] as notify (not automatically) travellers, concierge service providers and guardians,
then see at least [0049] for notification rules; [0057, 0061, 0095] notify traveler; [0060] notify driver such as controls 66, 68; [0077] notify user or supervisor (guardian) ];
(e) obtaining digital evidence of traveller's safety within transportation hub check points; and 
(f) sending digital evidence of traveller's safety within transportation hub check points to guardians [for the limitations above
then see at least [0083] for driver device a) takes images of passenger and b) sends images to server, then server sends images to user designated by driver; [0060] for rider and supervisor of ride; [0066] contact information of supervisor of rider].

Khan doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Shoham teaches
(a) establishing a traveler profile [see at least [0058] rider registration; [0041, 0043, 0057] driver registration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan with Shoham to include the limitation(s) above as disclosed by Shoham.  Doing so would improve Khan’s rideshare by “provide[ing] efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization” [see at least Shoham [0003] ].

Khan in view of Shoham doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Gao teaches
(c) informing service providers of traveler's arrival at the transportation hub automatically [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013, 0015] as notify (not automatically) travellers, concierge service providers and guardians,
then see at least see at least [pg 7] “a message sent by a service receiver (e.g., the passenger informs the driver that the driver has The message of arriving at the pick-up point)”; [pg 7] applicant content includes multiple methods of travel such as arrival at transportation hub “Applications, other travel applications can be high-speed rail, airplane applications, etc., and the order message can be high-speed rail orders, airplane orders.” and “a message sent by a service receiver (e.g., the passenger informs the driver that the driver has The message of arriving at the pick-up point)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan in view of Shoham with Gao to include the limitation(s) above as disclosed by Gao.  Doing so would improve Khan’s rideshare by “determin[ing] the content displayed by the application program on the interface of the mobile terminal according to the state of the application program, so as to facilitate users to view the required information” to prevent user experience disruption via how relevant information is displayed such as not being able to see related 

Regarding claim 10, modified Khan teaches the method for enhancing concierge service of claim 9 wherein the informing concierge service providers of traveler's arrival at the transportation hub automatically.

Khan teaches wherein the informing service providers automatically being performed by the algorithm on the network [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013, 0015] as notify (not automatically) travellers, concierge service providers and guardians,
then see at least [0049] for notification rules; [0057, 0061, 0095] notify traveler; [0059-0060] notify driver such as controls 66, 68 via system 150; [0077] notify user or supervisor (guardian) ].

Modified Khan doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Shoham teaches the cloud network of claim 1 [see at least [0034, 0050] for a cloud network or cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Khan with Shoham to include the limitation(s) above as disclosed by Shoham.  Doing so would improve Khan’s rideshare 

Regarding claim 11, modified Khan teaches the method for enhancing concierge service of claim 9 wherein the notifying guardians of traveller's location on the hub transportation hub property automatically.

Modified Khan doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as customer transportation, Shoham teaches
being performed using the GPS of claim 7 [see at least [0040, 0046] gps on mobile device; [0124] transmit location information from a user device to server; [0034, 0050] for a cloud network or cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan with Shoham to include the limitation(s) above as disclosed by Shoham.  Doing so would improve Khan’s rideshare by “provide[ing] efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization” [see at least Shoham [0003] ].

Regarding claim 12, modified Khan teaches the method for enhancing concierge service of claim 9 wherein the obtaining and sending digital evidence of traveller's safety within transportation hub check points; being performed on the concierge service providers' mobile devices [see at least Khan [0083] for driver device 

Conclusion


When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624